Citation Nr: 1549087	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-33 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1975 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for a left knee disability.

The Veteran testified before the undersigned at a Board videoconference hearing in August 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left knee disability is due to military service.  Specifically, he asserts that he injured his knee in 1979 while playing football.  Following the injury, he had surgery to repair a torn ligament.

At the outset, the Board notes that service treatment records for the Veteran's first period of service, from November 1975 to July 1985 are unavailable.  His entrance and separation examinations are also not of record.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  Id.  

In VA medical records dated in August 2010, it was reported that the Veteran is in receipt of Social Security Administration benefits.  While the records suggest that the benefits have been awarded for a non-service connected right knee disability, it was indicated that the assessment for benefits recommended that the appellant seek treatment for his left knee.  On remand, SSA records should be obtained.

VA medical records also demonstrate that the Veteran reported a left knee ligament repair in 1979.  Notably, in records dated in January 2012, it was noted that the Veteran's left knee had a 12 centimeter curvi-liner medical scar that was old and well healed.  It was determined that the scar appeared consistent with extra-articular ACL surgery.  

Given the Veteran's report of an in-service knee injury and VA medical records noting an old left knee scar consistent with an ACL surgery, the Board finds that a VA examination should be provided to determine the etiology of the appellant's left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the Veteran.

Efforts to obtain SSA must continue until they are obtained, unless it is reasonably certain that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Schedule the Veteran for a VA examination to determine the etiology of his left knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all left knee disabilities.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability had its onset during active service, or is otherwise related to service. 

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must discuss the finding of an old well healed scar on the left knee reported in VA medical records, and the relationship, if any, it has to the reported in-service knee injury or any current knee disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




